COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Moon, Judge Coleman and Senior Judge Cole
Argued at Richmond, Virginia


FLOYD FRANKLIN BOOKER
                                         MEMORANDUM OPINION * BY
v.        Record No. 1561-96-2          JUDGE SAM W. COLEMAN III
                                             APRIL 22, 1997
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF HENRICO COUNTY
                    Buford M. Parsons, Judge
          (Robert J. Wagner; Wagner & Wagner, on
          brief), for appellant. Appellant submitting
          on brief.

          (James S. Gilmore, III, Attorney General;
          Monica S. McElyea, Assistant Attorney
          General, on brief), for appellee. Appellee
          submitting on brief.



     The defendant, Floyd Franklin Booker, was convicted in a

bench trial of two counts of distributing cocaine.   On appeal, he

challenges the sufficiency of the evidence to prove the two

offenses of cocaine distribution.   Finding no error, we affirm

the convictions.

     Applying the established principles of appellate review, we

view the evidence in the light most favorable to the

Commonwealth, granting to it all reasonable inferences fairly

deducible therefrom.    Martin v. Commonwealth, 4 Va. App. 438,

443, 358 S.E.2d 415, 418 (1987).    "The judgment of a trial court

sitting without a jury is entitled to the same weight as a jury

     *
       Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
verdict and will not be set aside unless it appears from the

evidence that the judgment is plainly wrong or without evidence

to support it."    Id.

     Here, the dispositive questions are whether the evidence of

the drug transaction proved two sales or only a single sale to

two people and whether the certificate of analysis proved that

only one of the two rocks of cocaine that had been purchased was

analyzed.   The evidence proved that the defendant sold two rocks

of cocaine to two police officers in separate transactions.

While the defendant and two undercover police officers were in a

van, the defendant gave a rock of cocaine to Officer Toney, who

then passed it to Officer Maxwell.      The defendant then told the

officers he had a second rock and offered it to them.     Officer

Maxwell responded, "Well give us both one."     The record is

unclear on whether the defendant gave the second rock to Officer

Maxwell or Officer Toney.   However, both officers gave the

defendant a twenty-dollar bill and they received two rocks of

cocaine.    Thus, the evidence proves that two sales occurred.
     The defendant contends that the certificate of analysis

shows that only one quantity of material was received and tested

because it described the tested matter as "solid material,"

therefore, the evidence was insufficient to prove that more than

one sale of rock cocaine occurred.      The fact that the certificate

of analysis states that the lab received and tested "solid

material," does not prove that the quantity of items received was



                                - 2 -
one; "solid material" refers only to the nature of the material.

Officer Walker testified that he received two rocks of cocaine

from Officer McCune, an officer who had been hiding in the back

of the van, and that he took both rocks of cocaine to the lab for

analysis.   The trial court found that both rocks had been

received and tested.

     Based on the foregoing facts, the evidence is sufficient to

support the trial court's finding that two distributions of

cocaine occurred.   Accordingly, we affirm the defendant's

convictions.

                                                         Affirmed.




                               - 3 -